COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                  NO. 2-10-245-CV


IN RE BRIAN KEITH DOTSON                                                  RELATOR


                                       ------------

                             ORIGINAL PROCEEDING

                                       ------------

                           MEMORANDUM OPINION1

                                       ------------

        The court has considered relator’s petition for writ of mandamus and is of the

opinion that the petition should be dismissed as moot. Accordingly, relator’s

petition for writ of mandamus is dismissed as moot.



                                                      PER CURIAM


PANEL: LIVINGSTON, C.J.; MCCOY and MEIER, JJ.

DELIVERED: August 31, 2010


    1
     See Tex. R. App. P. 47.4.